DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s remarks on pages 11-12, argue the following features:

	When considering whether a claim is obvious, the Office must make “a

searching comparison of the claimed invention—including all its limitations—with the

teaching of the prior art.” /n re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis

added). Here, however, the Office fails to establish the cited references to teach or

suggest “wherein the ratio of loading (1) to loading (I2), (I1):(I2), is in the range of from 0.1:1 to 10:1.”

Rather, the Office merely list various weight percent ranges for components which the Office contends would have been obvious to combine in a catalyst. The Office, however, fails to provide any calculation showing the claimed ratio to have been obvious in view of the cited references. “The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” M.P.E.P. § 2143 (emphasis added). For at least this reason, the Office’s remarks are insufficient to support a prima facie case of obviousness.

In contrast with Applicant's claim 1, Masuda at [0036] states “[t]ne total amount of the components constituting the second component against the total amount of the fast [sic] and second components is controlled to between 1.0 wt % and 1.5 wt %.” Here, Masuda at [0033] explains, “the exhaust gas treatment catalyst according to the present invention comprises titanium oxide, tungsten oxide and vanadium oxide (first component), and copper oxide and/or Cu/zeolite-coated catalyst (second component).” Masuda at [0035] recites specific weight ratios for its components and states that “setting such weight ratio makes it possible to sufficiently denitrate nitrogen monoxide contained in an exhaust gas.” The ratio recited in Applicant’s claim 1 falls outside of Masuda’s “controlled” range and it is well established that, if a proposed modification would render the prior art unsatisfactory for its intended purpose, then there would have been no suggestion or motivation to make the proposed modification. M.P.E.P. § 2143.01 (V) (citing In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1994)).

	The remarks are respectfully contended here.   The previous claim set, prior to the current amendment after-final, only recited one ratio, which was addressed by the Lim reference with a reason to add the compounds in the claimed range.  However, the new claim features have specific metals with new concentrations and combinations that require entirely new consideration.  

	The rest of the remarks repeat the arguments above.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 30, 2022